241 S.W.3d 853 (2007)
Debra JACKSON, Claimant/Appellant,
v.
NOVA MARKETING SERVICES, LLC and Division of Employment Security, Respondents.
No. ED 90511.
Missouri Court of Appeals, Eastern District, Division Five.
December 26, 2007.
*854 Debra Jackson (pro se), St. Louis, MO, for appellant.
Nova Marketing Services, LLC (pro se), Maryland Heights, MO, Matthew R. Heeren, Jefferson City, MO, for respondents.
PATRICIA L. COHEN, Chief Judge.
Debra Jackson (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) dismissing her application for review of the denial of unemployment benefits. We dismiss the appeal for lack of jurisdiction.
A deputy of the Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. This decision was upheld by the Appeals Tribunal of the Division. Claimant then filed an application for review with the Commission. The Commission dismissed Claimant's application for review as untimely. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
In unemployment cases, section 288.210, RSMo 2000, requires a claimant to file a notice of appeal with this Court within twenty days of the final Commission decision. The Commission's decision becomes final ten days after it is mailed to the Parties. Section 288.200.2. Here, the Commission mailed its decision to Claimant on. October 3, 2007. The notice of appeal was due on November 2, 2007. Sections 288.200.2, 288.210. Claimant filed her notice of appeal with the Commission by facsimile on November 5, 2007 and therefore, the notice of appeal was untimely.
The unemployment statutes fail to provide for the filing of a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000).. Thus, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Garcia v. Midtown Home Improvements, Inc., 165 S.W.3d 561, 562 (Mo.App. E.D,2005).[1]
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.
NOTES
[1]  In addition, Claimant's application for review to the Commission was untimely and this deprives both the Commission and this Court of jurisdiction of the appeal. Truel v. Division of Employment Security, 166 S.W.3d 131, 132 (Mo.App. E.D.2005).